DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/14/2021 has been entered.
The objections over the Claims presented in the Office Action mailed 1/14/2021 have been withdrawn based on the amendment filed 5/14/2021.
The rejections under 35 U.S.C. 112(b) presented the Office Action mailed 1/14/2021 have been withdrawn based on the amendment filed 5/14/2021.  The examiner notes that a new rejection of Claims 1-3, 8-10, and 16 under 35 U.S.C. 112(b) based on the amendment filed 5/14/2021 is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, lines 7-9 recite the limitations “the rotation angle changes control parameters so that the multiple types of LED modules are adjusted to generate a light output from the light opening corresponding to the rotation angle”.  It is unclear as to how the rotation angle at which the light module is kept by the limiting ring with respect to the main housing (per Claim 1 lines 4-5) changes control parameters so that the multiple types of LED modules are adjusted to generate a light output from the light opening corresponding to the rotation angle, since it is unclear as to how an angle, which is a measurement, can change control parameters.  Furthermore, there is insufficient antecedent basis for the phrasing “the multiple types of LED modules” of Claim 1 line 8 in the claim language, and it is unclear as to whether such types of LED modules are related to the light module of Claim 1 line 3.  For the purpose of examination, the examiner understands these limitations such that the rotation angle affects a light output from the light opening and generated by at least one light module of the downlight apparatus.  The applicant is encouraged to clarify in the claim language how the rotation angle affects the generated light output from the light opening, and to provide sufficient antecedent basis for the multiple types of LED modules in the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 10,697,599) in view of Atsuyoshi et al. (EP 2749809; for reference to paragraphs, please see the translation attached with the Office Action mailed 1/14/2021).
With regards to Claim 1, Davis et al. discloses a downlight apparatus, comprising: a main housing ‘130] (see column 4 lines 43-44 and Figure 1A), defining a spherical rotating space (see column 6 lines 50-60 and Figure 1A); a light module [150] (see column 4 lines 44-47 and Figure 1A) enclosed by the main housing [130] and having an exterior surface corresponding to the spherical rotating space (see column 6 lines 50-60 and Figure 1A), the main housing [130] has a limiting ring [132] (see column 4 lines 48-58, column 6 lines 50-60, and Figures 1A and 1B; portion [132] is a wall of housing [130] forming the spherical rotating space and matching the shape of the light module [150], which is substantially spherical, thereby substantially being a ring) for keeping the light module [150] at a rotation angle with respect to the main housing [130] (see column 7 lines 34-41 and Figures 1A, 2, and 4); and a surface cover [120] (see column 4 lines 40-44 and Figure 1A) fixed to the main housing [130] (see column 5 lines 7-15 and Figure 1A) for holding the light module [150] (see Figure 1A: the fixing of surface cover [120] with main housing [130] would substantially hold the light module [150]), the surface cover [120] defining a light opening (see column 6 lines 61-67 and column 7 lines 1-3 and Figure 1A), multiple LED modules [192] (see column 7 lines 3-5), and a light output from the light opening  corresponding to the rotation angle (see column 7 lines 11-17 and Figure 1A).
Davis et al. does not explicitly disclose the rotation angle changes control parameters so that the multiple types of LED modules are adjusted to generate the light output from the light opening corresponding to the rotation angle.
Atsuyoshi et al. teaches rotation angle (see paragraphs 8 and 9) changes control parameters so that the multiple types of LED modules [12a,12b] are adjusted to generate a light output corresponding to the rotation angle (see paragraphs 24-26 and 62 and Figures 5, 8, and 9; the rotation angle at which the at least one light module is disposed substantially affects the light output from the downlight apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlight apparatus of Davis et al. to include the rotation angle changes control parameters so that the multiple types of LED modules are adjusted to generate the light output from the light opening corresponding to the rotation angle as taught by Atsuyoshi et al.  One would have been motivated to do so in order to provide a variety of color mixing abilities from the apparatus (see Atsuyoshi et al. paragraphs 66-68) and reduce a color unevenness (see Atsuyoshi et al. paragraph 9).

With regards to Claim 2, Davis et al. and Atsuyoshi et al. disclose the downlight apparatus as discussed above with regards to Claim 1.
Davis et al. does not explicitly disclose the downlight apparatus contains multiple types of LED modules with different optical output characteristics.  
Atsuyoshi et al. teaches the light module contains multiple types of LED modules [12a,12b] with different optical output characteristics (see paragraphs 41 and 69, particularly column 13 lines 45-55 and column 14 lines 34-37, and Figures 6 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light module of Davis et al. to include multiple types of LED modules with different optical output characteristics as taught by Atsuyoshi et al. One would have been motivated to do so in order to reduce a color unevenness (see Atsuyoshi et al. paragraph 9).

With regards to Claim 3, Davis et al. and Atsuyoshi et al. disclose the downlight apparatus with multiple types of LED modules as discussed above with regards to Claim 2.
Davis et al. further discloses the multiple types of LED modules [192] are disposed on a light source plate [194] fixed in the light module [150] (see column 7 lines 1-5).

With regards to Claim 8, Davis et al. and Atsuyoshi et al. disclose the downlight apparatus as discussed above with regards to Claim 1.
Davis et al. does not explicitly disclose there are different rotation ranges corresponding to different optical characteristics of an output light.  However, Davis et al. does disclose an adjustable downlight apparatus capable of rotating a light module through a variety of rotation ranges (see Davis et al. column 7 lines 34-46), and the rotating light module emitting light through an opening to an environment (see Davis et al. column 6 lines 66-67 and column 7 lines 1-19), and an inner surface of a wall of the housing may be treated by painting it black to avoid flashback or flashing of the inner surface of the wall as may happen at certain rotation angles (see Davis et al. column 9 lines 17-29).  Therefore, it would have been obvious to one of ordinary skill in the art to provide different rotation ranges corresponding to different optical characteristics of an output light in order to provide an adjustable lighting device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlight apparatus of Davis et al. such that there are different rotation ranges corresponding to different optical characteristics of an output light.  One would have been motivated to do so in order to provide an adjustable lighting device.

  With regards to Claim 9, Davis et al. and Atsuyoshi et al. disclose the downlight apparatus as discussed above with regards to Claim 1.
Davis et al. further discloses a rotation base has a top opening for connecting the light module to a power source module (see column 4 lines 20-33 and Claim 12 and Figure 1A; the rotation base substantially has an opening at a top side of the downlight apparatus for at least cable assembly [195] for connecting to power).

With regards to Claim 10, Davis et al. and Atsuyoshi et al. disclose the downlight apparatus as discussed above with regards to Claim 9.
Davis et al. further discloses the main housing [130] includes a base housing (comprising the portion of main housing [130] connecting with portion [120] via bracket [140], see column 5 lines 16-26 and Figure 1A) and the limiting ring [132] (see Figure 1A), the limiting ring [132] is disposed inside the base housing (see Figure 1A), and an inner surface of the limiting ring [132] contacts the exterior surface (comprising the surface of portion [180] contacting limiting ring [132] on a surface at an inner side thereof and substantially at an exterior of light module [150], see Figure 1A) of the light module [150] (see column 7 lines 34-46 and Figure 1A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 10,697,599) as modified by Atsuyoshi et al. (EP 2749809; for reference to paragraphs, please see the translation attached with the Office Action mailed 1/14/2021), further in view of Hetrick et al. (US 9,429,298).
With regards to Claim 16, Davis et al. discloses the downlight apparatus as discussed above with regards to Claim 1.
Davis et al. further discloses a lens module [110,112] connected to the light module [150] (see column 7 lines 11-21and Figure 1A).
Davis et al. does not explicitly disclose the lens module is rotatable with respect to the light module to adjust light distribution of an output light.
Hetrick et al. teaches the lens module [280] is rotatable with respect to the light module to adjust light distribution of an output light (see column 4 lines 15-18 and Figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Davis et al. to include the lens module is rotatable with respect to the light module to adjust light distribution of an output light as taught by Hetrick et al. One would have been motivated to do so in order to provide for better directional control of the light emitted by the light module (see Hetrick et al. column 4 lines 29-32).

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Claim 5 directs to a downlight apparatus that the multiple types of LED modules are adjusted to generate a light output from the light opening corresponding to the rotation angle, while paragraphs 8, 9, 24, and 26 of Atsuyoshi disclose the output light projected on a wall or a ground is adjusted because of the rotation of a component of the downlight apparatus, not because of adjusting the LED modules, and Claim 5 has been amended to distinguish the claimed invention from prior art by adding the feature that the rotation angle changes control parameters so that the multiple types of LED modules are adjusted to generate a light output from the light opening according to the rotation angle, and such limitation has been added to Claim 1, the examiner first directs the applicant to the above rejection of Claim 1 under 35 U.S.C. 112(b).  It is unclear as to what the intent of the amended limitation added to Claim 1 is, and the examiner has attempted a best understanding for examination in the present Office Action.  The applicant is encouraged to include in the language of Claim 1 further phrasings clearly defining the adjustment of the multiple types of LED modules which results in generation of light output from the light opening according to the rotation angle.  Furthermore, the applicant is notified of the prior art as listed below and on the attached form 892 and the related teachings disclosed therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Holland (US 9,353,935), which discloses at least controlling a lighting apparatus such that the amount and beam angle of light emitted by a first and second light source from the apparatus is controlled by a remote controller, Kajima et al. (US 2016/0169490), which discloses at least a downlight apparatus including a first and second group of lighting devices in which the irradiation angle can be adjusted by the controller and can control the color tone of multiple types of LED modules disposed thereon, Cercone (US 2013/0200818), which discloses at least a controller adjusting an angle and a brightness state of the LEDs positioned on the downlight apparatus, Lanser (US 5,951,155), which discloses at least a downlight apparatus which having an adjustable rotation angle usable by a user to adjust a direction of light output and an intensity of the light output based on the rotation of the apparatus, and Amat Girbau et al. (US 20130182417), which discloses at least a downlight apparatus with adjustable rotation angle such that a user can indicate a desired area to be illuminated by output light from the apparatus and control of the LEDs based on the areas to be illuminated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875